___________

                                    No. 95-2158
                                    ___________


Ronald Eugene Henry,                      *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
        v.                                * Eastern District of Arkansas.
                                          *
United States Department                  *
of the Navy, Secretary of                 *
the Navy, and Board for                   *
Correction of Naval Records,              *
                                          *
             Appellants.                  *
                                    ___________

                      Submitted: January 12, 1996

                           Filed: March 1, 1996
                                   ___________

Before BEAM and MORRIS SHEPPARD ARNOLD, Circuit Judges, and JONES,*
     District Judge.
                            ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

        The Board for Correction of Naval Records (BCNR) refused to upgrade
Ronald Henry's undesirable discharge from the Marine Corps.           The district
court    reversed   the   BCNR,   finding   that   its   decision   was   arbitrary,
capricious, and not supported by substantial evidence.         Henry v. Department
of the Navy, 886 F. Supp. 686 (E.D. Ark. 1995).           We conclude that BCNR's
decision was neither arbitrary nor capricious and that it was in fact
supported by substantial evidence.          We therefore reverse the judgment of
the district court.




        *The HONORABLE JOHN B. JONES, United States District
        Judge for the District of South Dakota, sitting by
        designation.
     The BCNR may recommend that the Secretary of the Navy correct its
records when the BCNR considers such action necessary to correct an error
or remove an injustice.    See 10 U.S.C. § 1552(a); 32 C.F.R. § 723.2(b).
Accordingly, it may deny an application to correct such records if it
determines that insufficient relevant evidence has been presented to
demonstrate the existence of probable material error or injustice.       32
C.F.R. § 723.3(e)(2).   The BCNR reviewed the evidence in Mr. Henry's case
in painstaking detail and concluded that it was "insufficient to establish
the existence of probable material error or injustice."


     The Administrative Procedure Act (APA), 5 U.S.C. § 701 et seq.,
narrowly confines the scope of our review of this appeal.     We review the
district court's decision de novo, applying the same standard as the
district court, and making our own independent review of the agency's
decision.   Shalala v. St. Paul-Ramsey Medical Center, 50 F.3d 522, 527 (8th
Cir. 1995); Good Samaritan Hospital v. Sullivan, 952 F.2d 1017, 1023 (8th
Cir. 1991), cert. denied, 506 U.S. 914 (1992).    In reviewing a correction
board matter, the reviewing court must determine whether the board's
decision was arbitrary, capricious, or not based on substantial evidence.
Chappell v. Wallace, 462 U.S. 296, 303 (1983); Watson v. Arkansas Nat'l
Guard, 886 F.2d 1004, 1011 (8th Cir. 1989); see 5 U.S.C. § 706(2)(A) & (E).
The arbitrary and capricious standard is a narrow one that reflects the
deference given to agencies' expertise within their respective fields.   As
long as the agency provides a rational explanation for its decision, a
reviewing court cannot disturb it.    Nat'l Wildlife Federation v. Whistler,
27 F.3d 1341, 1344 (8th Cir. 1994).    Review of a military agency's ruling,
moreover, must be extremely deferential because of the confluence of the
narrow scope of review under the APA and the military setting.      Falk v.
Secretary of the Army, 870 F.2d 941, 945 (2d Cir. 1989).    Our review of a
military correction board's decision is limited to deciding "whether the
Board's decisionmaking process was deficient, not whether the decision was
correct."   Watson, 886 F.2d




                                      -2-
at 1011 n. 16.      In appraising the agency's factfinding, we note that
substantial evidence is something less than the weight of the evidence, and
the possibility of drawing two inconsistent conclusions does not indicate
that substantial evidence fails to support an agency's findings.               See,
e.g., Baker v. Secretary of Health and Human Services, 955 F.2d 552, 554
(8th Cir. 1992).


     We summarize in this paragraph the BCNR's findings regarding Mr.
Henry's service record and the facts surrounding his discharge.           Mr. Henry
enlisted in the Marine Corps in July, 1968.           Shortly after completing his
basic training, he was punished for an unauthorized absence and violating
a lawful order.    He was assigned to Vietnam in April, 1969.          In August of
that year, he hit a corporal in the head with a bicycle chain, for which
he was reduced in rank and fined.     In September, 1969, he went on two more
unauthorized absences.    Upon his return, he was referred for psychiatric
examination, and his evaluator concluded that he was accountable for his
actions and that a psychiatric discharge was not warranted.           The next day,
he hit a corporal in the face with a rifle butt and broke his nose.               A
special court-martial was convened to consider assault charges against Mr.
Henry and two attorneys were appointed to defend him.            Mr. Henry's lead
attorney, Captain William Iorio, informed him of the pending charges.
(Capt. Iorio testified that Mr. Henry was preoccupied with being discharged
from the Marine Corps and repeatedly raised the possibility of seeking an
administrative    discharge   in   lieu    of   a   court-martial.)    Capt.   Iorio
conducted an investigation into Mr. Henry's case, which Capt. Iorio
ultimately concluded was unlikely to have a favorable outcome.            Mr. Henry
persisted in proposing a discharge and Capt. Iorio agreed that a discharge
would be a reasonable course of action.         Capt. Iorio explained the likely
adverse consequences of such a discharge and advised Mr. Henry of his
rights.   The attorneys prepared a document entitled Request for an
Undesirable Discharge for the Good of the Service to Escape Court-Martial,
which stated that Mr. Henry had received advice of




                                          -3-
counsel (with which he was satisfied), that his counsel had specifically
informed him of his rights, and that he waived those rights.                      Mr. Henry
read and signed the document, and the Marine Corps approved the request.
In November, 1969, he was discharged from the service.


       The BCNR recognized that Mr. Henry and Capt. Iorio differed on the
issue of whether Mr. Henry received adequate legal representation.                       Mr.
Henry maintained that his lawyers and his commanding officer "badgered" him
until he succumbed to their coercion, despite his wish to stand trial.                   The
BCNR, however, specifically credited Capt. Iorio's contrary testimony in
light of his distinguished military legal career and because failing to
represent Mr. Henry aggressively within the bounds of the law would have
subjected both of Mr. Henry's attorneys to disciplinary action by the
Marine Corps and their respective bar associations.                   The BCNR concluded
that   Mr.       Henry's   attorneys      represented   him    properly     and   that   the
circumstances surrounding his request for discharge did not violate his
right to due process of law.


       The BCNR also considered whether an undesirable discharge was an
equitable and appropriate characterization of Mr. Henry's service.                       Mr.
Henry alleged that he had been a victim of racial discrimination in the
Marine Corps in Vietnam.              Although the BCNR concluded that service in
Vietnam may have been somewhat more difficult for Mr. Henry and other
blacks,     it    noted    that   Capt.   Iorio    testified   that   his   investigation
disclosed that race played no part, or a negligible part, in Mr. Henry's
offenses.    According to the BCNR, other equitable considerations supported
mitigation        in   this   case,    including     Mr.   Henry's     somewhat     limited
intelligence as reflected in his test scores, his minor psychological and
emotional problems, his youth, and his immaturity.                    The BCNR was more
impressed, however, by the fact that during Mr. Henry's short tenure in the
military he committed numerous offenses including two violent assaults on
superiors.        The seriousness of the two assaults




                                             -4-
and two of the unauthorized absences was compounded because they occurred
in a war zone.   The BCNR concluded that Capt. Iorio correctly advised Mr.
Henry that it would be appropriate for him to request discharge for the
good of the service rather than face trial by court-martial; it believed
that the court-martial panel surely would have found Mr. Henry guilty and
would have punished him with a bad conduct discharge.       The request for
discharge also enabled Mr. Henry, in the BCNR's opinion, to escape the
likelihood of a substantial period of confinement.   The BCNR concluded that
the same considerations "now militate against any favorable action by this
Board on equity or clemency grounds."


     We have reviewed the administrative record and conclude that the
BCNR's decision was not arbitrary, capricious, or unsupported in the
evidence.   All of the BCNR's findings of fact are more than amply supported
in the record and we detect no legal error in the proceedings.      We find
that the BCNR's decisionmaking process does not appear to have been
deficient, see Watson, 886 F.2d at 1011 n. 16, and we must therefore affirm
its decision.


     For the foregoing reasons, we reverse the judgment of the district
court.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -5-